SAWYER, J.
The agreement of October 1, 1860, does not include the three thousand dollar note of Vallejo, dated October 1, 1859. The second agreement of Frisbie of October 1, 1861, indorsed upon, and extending the time for, the performance of the said agreement of October 1, 1861, is, by its terms, limited to that agreement. Parol evidence would be inadmissible to show that it included the note. The complaint, therefore, does not state a cause of action, and the demurrer was properly sustained.
Judgment affirmed.
We concur: Rhodes, J.; Currey, C. J.; Sanderson, J.